Citation Nr: 0421419	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  97-29 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for disability 
involving the lumbar spine, to include chronic lumbar strain, 
degenerative joint disease and degenerative disc disease.

2.  Entitlement to service connection for disability 
involving the right hip, including a pelvic sprain and 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.  He had a period of active duty for training 
(ACDUTRA) with the U.S. Army Reserves from May 8, 1993 to May 
23, 1993.

This case comes before the Board of Veterans Appeals' on 
appeal from a July 1996 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
claims for service connection for injury to the lower back 
and right hip/pelvis.  The Board has rephrased the claims 
listed on the title page to better reflect the contentions on 
appeal.  The veteran and his spouse appeared and testified at 
the Los Angeles RO before C.W. Symanski who is the Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing and render a final determination in this case.  
38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran's degenerative joint disease and degenerative 
disc disease of the lumbar spine with radiculopathy results 
from injury incurred during a period of ACDUTRA.

2.  The veteran's arthritis of the right hip results from 
injury incurred during a period of ACDUTRA.




CONCLUSIONS OF LAW

1.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine with radiculopathy was incurred during a 
period of active service.  38 U.S.C.A. §§ 101(24), 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.304(b) (2003).

2.  Arthritis of the right hip was incurred during a period 
of active service.  38 U.S.C.A. §§ 101(24), 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.304(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The veteran had a period of ACDUTRA with the U.S. Army 
Reserves from May 8, 1993 to May 23, 1993.  The available 
medical evidence from Kaiser Permanente prior to this 
service, dating as far back as September 1991, does not 
reflect a history of low back and/or right hip pain.  The 
veteran's service medical records document that, on May 9, 
1993, he was transported to the emergency room with report of 
'R HIP PAIN; BOUNCED AROUND IN TRUCK."  His medical history 
was significant for complaint of right hip pain since the 
previous night with "some pain" in the same area two weeks 
previously "during drill."  He denied, however, significant 
trauma.  His clinical findings at that time were significant 
for moderate tenderness at the iliac crest, and severe right 
hip pain on attempted range of motion.  His symptoms were 
initially assessed as a right "hip strain."

The veteran was seen in the emergency room again on May 10, 
1993 with complaint of right hip and back pain as well as 
nausea and vomiting.  His physical examination was 
significant for tenderness to palpation of the right hip and 
"L-S spine."  He was admitted with diagnoses of acute 
diverticulitis and non-specific arthritic condition of the 
right hip.  An x-ray examination of the right hip and pelvis 
on May 13, 1993 was interpreted as showing "RIGHT HIP AND 
PELVIS NORMAL."  A bone scan of the pelvis and hips was also 
"NORMAL."  A normal x-ray examination of the right femur 
ruled out the possibility of an occult fracture.  On May 14, 
1993, the veteran was discharged from the hospital with an 
assessment that "[o]rthopedics could not determine the 
etiology of his [persistent right hip] pain."  However, he 
was prescribed crutches and given a "PERMANENT" physical 
profile restricting his deployability, riding in tactical 
vehicles, and field duty as a result of "Mechanical Back 
Pain."

On May 20, 1993, the veteran underwent a magnetic resonance 
imaging (MRI) scan through his doctors at Kaiser Permanente 
to rule out a possible thoracolumbar herniated nucleus 
pulposis (HNP).  His lumbar findings were unremarkable, but 
the findings were highly suspicious for a focal herniated 
intervertebral disc at the T8-9 level.  An x-ray examination 
of the right hip was interpreted as showing mild degenerative 
joint disease (DJD) at the right hip joint.

On June 7, 1993, the veteran was undergoing physical therapy 
(PT) with symptoms including an antalgic gait on crutches, 
exquisite tenderness to palpation throughout the right hip 
and lumbosacral region, and pain on motor resistance.  At 
that time, he was given an assessment of low back and right 
hip pain with "6/7 Waddell's."  An x-ray of the thoracic 
spine was interpreted as showing mild kyphosis with slight 
dextroscoliosis but no acute traumatic abnormality 
identified."  Results from a magnetic resonance imaging 
(MRI) scan and a computerized tomography (CT) scan of the 
thoracic spine were interpreted as showing relatively 
unremarkable findings except for a slight deviation of the 
thoracic cord to the left at the T7 level.

On June 9, 1993, the veteran signed a DA Form 2823 swearing 
under oath that his initial injury to the right hip and low 
back occurred on April 25, 1993 while enroute to the mess 
hall at Fort Irwin, Texas.  His convoy encountered rough 
terrain, and he sustained impact to his body on several 
occasions.  He next indicated that, on May 8, 1993, his legs 
became sore during his unit's transportation to his active 
duty site.  On the morning of May 9, 1993, his right hip pain 
had been so severe as to warrant emergency room treatment.  
His pain persisted, and the only definitive diagnosis given 
had been a "bad strain."  He also certified that he did not 
"suffer any pain or discomfort due to the back injury or hip 
injury between 25 APR 93 and 8 May 93."

A June 11, 1993 letter from P.G. Gerbino, M.D., includes the 
following assessment of the veteran's physical condition at 
that time:

I have been asked to dictate a letter 
concerning [the veteran] and his medical 
problems.  I have seen him in the capacity of 
an Orthopedic Surgeon beginning two months ago 
at Navy Hospital, Long Beach.  At that time, he 
stated that while on active duty, he was riding 
in a vehicle over rough roads which caused him 
to have exquisite right hip pain.  This hip 
pain was severe enough that he was brought to 
the Emergency Room at Navy Hospital, Long Beach 
at that time.  An evaluation in the Emergency 
Room by Emergency Room personnel concluded that 
there was no fracture and this was a 
musculoskeletal strain and he was discharged.  
Subsequently, he had abdominal and chest pain 
and was admitted to the General Surgery Service 
by Dr. D'Almeida.  While in the hospital, under 
evaluation by Dr. D'Almeida, I was consulted to 
evaluate the hip.

My examination at that time showed pain with 
all ranges of motion and pain to the touch.  I 
reviewed the regular x-rays which were normal.  
I ordered a bone scan to look for a stress 
fracture and this was normal.  My evaluation 
for his back and hip at that time was "probable 
muscle strain" and I treated this with crutches 
and physical therapy.

Since that time, his symptoms have not changed.  
In fact, when I last saw him three days ago, he 
was complaining of increased pain in the hip 
and pain in the back.  He reports that he has 
had an MRI from a civilian doctor, as well as 
x-rays of his low back.  He also reports that 
there were read to him as being normal.  I 
intend to see him again with these studies to 
confirm that they are in fact normal.

My diagnosis of his problems Orthopedically is 
right hip pain, cause unknown.  All objective 
studies that have been undertaken thus far are 
negative.  He continues to complain of extreme 
pain.  For this reason, it is impossible for me 
to speculate when, if ever, he will be 
comfortable enough to ambulate without 
crutches.  I wish I could be more specific, but 
given the uncertain nature of the complaints in 
light of the negative studies, a more detailed 
prognosis is impossible.

The veteran presented to the emergency room again on June 26, 
1993 requesting a permanent sick in quarters (SIQ) due to 
right hip pain.  His physical examination at that time was 
significant for tenderness of the right lower back and hip 
region, and report of an inability to sit down.  He declined 
non-steroidal anti-inflammatory (NSAID) treatment.

A June 26, 1993 DA Form 2173 indicated that the veteran had 
incurred an injury in the line of duty that was not likely to 
result in a claim against the government for future medical 
care.

In the month of July 1993, the veteran was seen on a weekly 
basis for physical therapy sessions to treat right hip and 
low back pain (LBP).  A July 26 physical therapy note 
recorded his complaint of pain in the right sacroiliac region 
which radiated to the right hip.  In August and September 
1993, he was being treated with a transcutaneous nerve 
stimulation (TENS) unit.  On September 2, 1993, he reported a 
less than 90 percent improvement of symptoms.  A September 27 
consultation noted that his symptoms were "95% resolved" 
after physical therapy.  At that time, a plain x-ray 
examination was interpreted as showing thoracic kyphosis 
secondary to Scheuermann's Disease, and positive for 
sacroiliac (SI) joint degenerative joint disease (DJD).

An MRI examination conducted by Kaiser Permanente in January 
1996 resulted in the following impressions:

1.  Degenerative disc disease at L4-5 with 
posterior disc protrusion and right facet joint 
hypertrophy, resulting in moderate to severe 
right neural foraminal narrowing, and moderate 
left neural foraminal narrowing.
2.  Degenerative disc disease at L5-S! with 
posterior disc bulge/protrusion, resulting in 
mild lateral recess narrowing.
3.  Minimal posterior disc bulge at L3-4 with 
no significant central or lateral canal 
stenosis.

VA joints examination of the right hip in April 1996, 
conducted without benefit of review of the Kaiser Permanente 
records, reflected the veteran's report of persistent right 
hip pain with decreased range of motion.  His pain was 
constant and unrelieved by medication, but he was able to 
ride a bike 10 to 20 miles per day.  On examination, he had 
marked tenderness over the lateral trochanter, an antalgic 
gait, and an exaggerated pain response on range of motion 
testing.  X-ray examinations of the right hip and pelvis 
demonstrated a central decrease in articular cartilage 
consistent with inflammatory arthritis, and partial 
obliteration of the sacroiliac joint was noted.  He was given 
the following diagnosis:

Central loss of articular cartilage in the 
right hip joint consistent with inflammatory 
arthritis, less likely secondary to 
degenerative arthritis, causing marked pain and 
limitation of motion of the right hip.

VA joints examination of the spine in April 1996, also 
conducted without benefit of review of the Kaiser Permanente 
records, reflected the veteran's complaint of central low 
back pain with bilateral anterior leg pain.  His physical 
examination was significant for increased lumbar lordosis, 
mild kyphosis, paraspinal muscle tenderness and muscle spasm.  
Due to extreme pain, he was unable to participate in range of 
motion testing.  His motor examination revealed global 
deficits with variable presentation ranging from 3/5 to 4/5 
strength of the lower extremities.  His x-ray examination 
revealed increased lumbar lordosis, marked facet sclerosis 
with degenerative arthritis, and obliteration of the SI 
joints bilaterally.  There appeared to be a fair preservation 
of the disc space with minimal syndesmosis.  His was given a 
diagnosis of "[s]evere low back pain with decreased 
mobility, possibly secondary to ankylosing spondylitis versus 
malingering."  The examiner also offered the following 
discussion:

This patient presents an extremist.  His 
history does not necessarily fit that of an 
individual who suffered a posttraumatic injury.  
It is unlikely that he should have such extreme 
pain and dysfunction secondary to the injury he 
describes of being bounced in a moving vehicle 
seat, particularly in view that he did not 
appear to suffer any evidence of fracture or 
herniated disks, etc.  There are variable 
aspects of the patient's history that make one 
question his credibility.  However, other 
aspects make him appear sincere.  In view of 
the x-ray findings consistent with obliteration 
of the SI joint, one wonders if he has the 
onset of a spondylar arthropathy, perhaps 
ankylosing spondylitis.  He is slightly older 
than the typical age group, however, there is 
some suggestion based on x-ray findings and his 
limited range of motion and his pain pattern.  
It is suggested that he has further workup with 
a Rheumatology referral, as well as obtaining a 
serum HLAB 27 sedimentation rate, and an MRI 
scan of the lumbar spine.

A September 1996 evaluation at Kaiser Permanente reflected 
the veteran's report of low back pain with radiculopathy to 
both legs.  An x-ray examination of the lumbar spine revealed 
mild to moderate DJD, moderate rotoscoliosis convexed to the 
left, and mild sclerosis about the symphysis pubis.  In March 
1997, he was given an assessment of "chronic LBP 2º to DJD" 
with extremity radiculopathy.  A bone scan in April 1997 
showed no evidence of discitis in the lumbar spine.  An MRI 
examination the next month demonstrated minimal annular 
bulging in the lower lumbar spine without significant 
compression of the nerve roots or thecal sac.

In May 1997, Derek Li, M.D., submitted a letter indicating 
that he began treating the veteran beginning on May 29, 1991, 
except for when the veteran was off the health plan for 
approximately one to two years.  Dr. Li reported his 
understanding that the veteran had developed a chronic 
disabling lower back pain around May of 1993 after being 
involved in repeated traumas to his lower back while driving 
a military vehicle.

In June 1997, the veteran's clinic records from Kaiser 
Permanente include an assessment of chronic pain syndrome of 
the lower back with right sciatica.  

In February 1998, Herschel White, D.C., wrote an opinion on 
behalf of the veteran.  Dr. White presented a synopsis of the 
veteran's May 1993 injury and subsequent treatment for 
chronic low back pain which was essentially factually 
accurate, but lacking acknowledgement of the April 1993 
trauma previously reported by the veteran.  It was stated 
that there appeared to be agreement in the medical records 
that the veteran's current diagnosis was of degenerative disc 
disease with disc bulging and lateral stenosis causing 
radiculopathy.  According to Dr. White, three 


scenario's could account for the veteran's current diagnosis: 
1) injury to the lumbar spine causing premature degenerative 
changes; 2) degenerative changes that were part of the 
natural aging process irregardless of injury; and 3) a pre-
existing condition that precipitated the degenerative 
changes.  Dr. White opined that the veteran's current 
diagnosis could be attributable to both the in-service injury 
and that natural aging process of the spine.  Overall, Dr. 
White opined that the in-service injury was substantially 
more responsible for the veteran's current diagnosis.

In July 1998, Gerald J. Alexander, M.D., a Board eligible 
Orthopaedic Surgeon, offered current diagnoses of adult 
degenerative scoliosis of the lumbar spine, and discogenic 
back pain with associated right lumbar radiculopathy.  Dr. 
Alexander opined that the veteran's 1993 trauma to the lumbar 
spine was "largely responsible for the premature 
degeneration of the lumbar spine and associated current 
symptoms."

In October 1998, the veteran underwent VA spine examination 
without benefit of review of the claims folder.  Following 
examination and review of the veteran's report of history, 
the examiner offered a diagnosis of degenerative joint 
disease of the lumbar spine.  The examiner also offered the 
following opinion:

It is my duty (ph) to give an opinion as to 
whether the patient's injury that occurred in 
1993 is the cause of his degenerative low back 
pain or degenerative disk disease and arthritis 
in the lumbar spine.  I don't have evidence 
from the 1993 x-rays or cannot evaluate the 
1993 x-rays to tell for certain.  The easy 
answer to this question would be to get the 
results of the x-rays from 1993 and review them 
to find if patient had degenerative arthritis 
at that time.  It is not believed the patient 
has probably had degenerative arthritis 
progressively over the years and that is 
unlikely that one incident has caused his 
degenerative joint disease in his spine.  I 
believe it is most likely a degenerative 
process over many years and did not occur from 
one incident.



In April 1999, the examiner provided the following addendum 
to his report:

On review of C-file it is my opinion that the 
back pain and degenerative disc disease is 
related to progressive arthritis not a single 
traumatic event.

II.  Applicable law and regulation

Service connection during a wartime period is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active military service.  
38 U.S.C.A. § 1110 (West 2002).  Active military service 
includes active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2003).

III.  Service connection - lumbar spine disability

The veteran holds current diagnoses of degenerative joint 
disease and degenerative disc disease of the lumbar spine.  
His degenerative disc disease is productive of radiculopathy 
of the right lower extremity.  He reportedly had a period of 
INACDUTRA in April 1993 involving a potential injury to the 
lumbar spine.  However, the period of INACDUTRA has not been 
verified ,and the medical evidence is inconclusive as to 
whether a chronic disability was incurred therein.  There is 
no evidence of a chronic disability involving the lumbar 
spine prior to the veteran's reporting for ACDUTRA on May 8, 
1993, and he must be presumed to have entered his period of 
ACDUTRA in sound condition.  38 U.S.C.A. § 1111 (West 2002).

The record contains credible and well-documented evidence 
that the veteran has had chronic low back and right hip pain 
since the ACDUTRA injury on May 8, 1993.  The extent of 
injury remains obscure, but the record fairly reflects 
continuity of back pain since that time.  See 38 C.F.R. 
§ 3.303(b) (2003).  Private medical opinions from a 
chiropractor and Board eligible orthopedic surgeon opine that 
the ACDUTRA injury led to a premature degeneration of the 
lumbar spine which, had the accident not occurred, may have 
later manifested itself naturally.  VA opinions in April 1996 
and October 1998, which do not associate a chronic disability 
to the ACDUTRA injury, are not based upon review of the 
claims folder and fail to account for the continuity of 
symptomatology demonstrated since the period of ACDUTRA.

On this evidence, the Board must conclude that the veteran 
entered his period of ACDUTRA on May 8, 1993 in sound 
condition.  On May 9, 1993, he presented for emergency room 
treatment for complaint of right hip pain, later manifested 
as lower back pain with right lower extremity radiculopathy, 
which has remained unabated since that time.  Reasonable 
doubt exists as to whether the veteran's chronic low back 
pain is attributable to an acquired lumbar spine condition, 
or to the natural process attributable to a degenerative 
lumbar spine condition.  The Board resolves 


reasonable doubt in favor of the veteran by finding that his 
current lumbar spine disability, manifested by degenerative 
joint disease and degenerative disc disease of the lumbar 
spine with radiculopathy, was incurred during his period of 
ACDUTRA in May 1993.  38 U.S.C.A. § 5107(b) (West 2002).  See 
also Mittleider v. West, 11 Vet. App. 181 (1998) (where it is 
not possible to distinguish between the effects of a service 
connected and non-service connected disability, VA 
regulations at 38 C.F.R. § 3.102 dictate that reasonable 
doubt be resolved in the veteran's favor by attributing the 
effects to the service connected disability). 

IV.  Service connection - right hip

A May 9, 1993 service medical record first reflects the 
veteran's report of "some" right hip pain "during drill" 
in April 1993.  As indicated above, there has been no 
verification as to whether the veteran had been serving on 
inactive duty for training at that time.  Nonetheless, the 
record fairly shows that the veteran's complaint of right hip 
pain first became chronic on May 9, 1993 during his ACDUTRA 
status.  An x-ray examination conducted by the military on 
May 10, 1993 was interpreted as showing a "NORMAL" right 
hip and pelvis.  However, an x-ray examination conducted by 
Kaiser Permanente on May 20, 1993 was interpreted as showing 
mild DJD at the right hip joint.  VA joints examination in 
April 1996 revealed x-ray evidence of a central decrease in 
articular cartilage in the right hip and pelvis "consistent 
with inflammatory arthritis" and "less secondary to 
degenerative arthritis."  This finding was said to have 
resulted in marked pain and limitation of motion of the right 
hip.  An x-ray examination conducted by Kaiser Permanente 
several months later showed mild sclerosis about the 
symphysis pubis.  

Under the circumstances, the Board must conclude that the 
evidence is at least in equipoise as to whether the veteran 
first showed the symptomatic manifestations of right hip 
joint arthritis during his period of ACDUTRA in May 1993.  
Therefore, resolving doubt in favor of the veteran, it must 
be concluded that service connection is warranted for 
degenerative joint disease of the right hip.




ORDER

Service connection for a degenerative joint disease and 
degenerative disc disease of the lumbar spine with 
radiculopathy is granted.

Service connection for arthritis of the right hip is granted.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



